391 F.2d 932
Donald A. DIAZ, Appellant,v.UNITED STATES of America, Appellee.
No. 24711.
United States Court of Appeals Fifth Circuit.
April 2, 1968.

James F. Mulla, Jr., New Orleans, La., for appellant.
Harry F. Connick, Asst. U.S. Atty., New Orleans, La., for appellee.
Bofore COLEMAN and CLAYTON, Circuit Judges, and JOHNSON, District judge.
PER CURIAM:


1
The extensive and carefully considered opinion of the district Court, rendered pursuant to an evidentiary hearing, denying relief under 28 U.S.C.A. 2255, has been published, 264 F. Supp. 937 (1967).  The factual findings cannot be branded as clearly erroneous.  We are in substantial agreement with the legal conclusions expounded.  We, therefore, perceive nothing to be gained by super-imposing another opinion upon that which has already been written.

The Judgment appealed from is

2
Affirmed.